MEMORANDUM ***
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) denial of a motion to reconsider the BIA’s affirmation of an immigration judge’s order denying petitioner’s application for cancellation of removal.
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
The BIA did not abuse its discretion in construing petitioner’s motion for remand as a motion to reconsider and denying the motion, which was petitioner’s third motion to reconsider, as numerically barred. See 8 C.F.R. § 1003.2(b)(2); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004).
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.